UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-5263


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DIFANKH ASAR, a/k/a James Walter Gist,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   G. Ross Anderson, Jr., Senior
District Judge. (7:10-cr-00429-GRA-1)


Submitted:   April 30, 2012                   Decided:   May 8, 2012


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andrew J. Johnston, Spartanburg, South Carolina, for Appellant.
William N. Nettles, United States Attorney, William J. Watkins,
Jr., Maxwell B. Cauthen, III, Assistant United States Attorneys,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Difankh Asar pled guilty to one count of possession of

a firearm by a person previously convicted of a felony offense.

The   district   court     determined      that   Asar    had    three    prior

convictions for violent felony offenses and sentenced him under

the armed career criminal provisions to 180 months imprisonment.

Asar appeals, contending that he had only two qualifying violent

felonies, and that the district court erred in determining that

his prior convictions for pointing or presenting a firearm and

for assault and battery of a high and aggravated nature were

qualifying violent felonies.       We affirm.

           A defendant qualifies as an armed career criminal if

he violates 18 U.S.C. § 922(g)(1) (2006) and has three prior

convictions for violent felonies or serious drug offenses.                   18

U.S.C. § 924(e)(1) (2006).       A violent felony is one that “has as

an element the use, attempted use, or threatened use of physical

force against the person of another . . . or otherwise involves

conduct   that   presents    a   serious    potential     risk    of   physical

injury to another.”        18 U.S.C. § 924(e)(2)(B); U.S. Sentencing

Guidelines Manual § 4B1.2(a) (2009).          This court reviews de novo

the   district   court’s    determination      that   a   prior    conviction

qualifies as a “violent felony.”            See United States v. Green,

436 F.3d 449, 456 (4th Cir. 2006).



                                     2
            Asar    challenges     the    district       court’s      determination

that his two convictions for pointing a firearm, S.C. Code Ann.

§     16-23-410,     constituted         “crime[s]       of     violence”         under

§ 4B1.2(a)(1).            The     statute    in        question       criminalizes:

(i) pointing or presenting; (ii) a loaded or unloaded firearm;

(iii) at another person.          State v. Burton, 589 S.E.2d 6, 8 (S.C.

2003).

            This court has held that pointing a firearm is a crime

of violence under § 4B1.2(a)(2), the career offender provision.

United States v. Byrd, 400 F. App’x 718, 720-21 (4th Cir. 2010),

cert. denied, 131 S. Ct. 1835 (2011); United States v. Thompson,

891 F.2d 507, 509-10 (4th Cir. 1989).                   The Guideline defining

“crime of violence” under the career offender provision mirrors

the    definition    of    “violent    felony”     under       the    armed      career

criminal    provisions,     and    therefore      the    court       “rel[ies]    upon

precedents evaluating whether an offense constitutes a violent

felony under the Armed Career Criminal Act [ ] interchangeably

with   precedents     evaluating      whether     an    offense       constitutes    a

crime of violence under USSG § 4B1.2(a).”                       United States v.

Clay, 627 F.3d 959, 965 (4th Cir. 2010).

            We     conclude,    therefore,       that     the     district        court

correctly    determined     that    Asar’s   two       offenses      of   pointing    a

firearm     at   another    constituted       violent         felonies     and    were

properly found to be predicate offenses for the armed career

                                         3
criminal sentencing enhancement.                    See Byrd, 400 F. App’x at 721

(holding that pointing or presenting a firearm under S.C. Code

Ann.   §   16–23–410,        “constitutes           a    ‘crime   of    violence’       under

§ 4B1.2(a)(2), even after Begay [v. United States, 553 U.S. 137

(2008)]”).

             In    light     of    this       determination           and    because     Asar

conceded that he had two other predicate violent felonies — for

burglary     and    armed    robbery      —    he       had   three    predicate      violent

felony convictions and thus qualified for armed career criminal

status.      We therefore need not address Asar’s challenge to the

district court’s determination that the assault and battery of a

high   and    aggravated       nature         conviction        also    qualified       as   a

predicate violent felony.

             Accordingly,         because          the    district      court    correctly

determined that Asar had at least three prior convictions for

violent felonies and thus qualified to be sentenced as an armed

career     criminal,    we     affirm         Asar’s       180-month        sentence.        We

dispense     with     oral     argument         because        the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                   AFFIRMED




                                               4